     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 1 of 9 Page ID #:1



 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
       Marija Kristich Decker, State Bar No. 207387
 2      Email: Decker@luch.com
       225 South Lake Avenue, Suite 200
 3     Pasadena, California 91101-3030
 4     Telephone: (626) 449-1882
       Facsimile: (626) 449-1958
 5
       Counsel for Plaintiffs, Trustees of the Operating Engineers Pension Trust, et al.
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     TRUSTEES OF THE OPERATING                      CASE NO.: 2:19-cv-6921
       ENGINEERS PENSION TRUST,
12     TRUSTEES OF THE OPERATING
       ENGINEERS HEALTH AND
13     WELFARE FUND, TRUSTEES OF
       THE OPERATING ENGINEERS                        COMPLAINT FOR BREACH OF
14     VACATION-HOLIDAY SAVINGS                       WRITTEN COLLECTIVE
       TRUST, TRUSTEES OF THE                         BARGAINING AGREEMENT AND
15     OPERATING ENGINEERS TRAINING                   VIOLATION OF ERISA § 515 [29
       TRUST, TRUSTEES OF THE                         U.S.C. § 1145]
16     OPERATING ENGINEERS LOCAL 12
17
       DEFINED CONTRIBUTION TRUST,
       FUND FOR CONSTRUCTION
18     INDUSTRY ADVANCEMENT,
       ENGINEERS CONTRACT
19     COMPLIANCE COMMITTEE FUND,
       CONTRACT ADMINISTRATION
20     FUND, SOUTHERN CALIFORNIA
       PARTNERSHIP FOR JOBS FUND, and
21     OPERATING ENGINEERS WORKERS
       COMPENSATION TRUST,
22
                      Plaintiffs,
23

24               v.

25     SHARP’S BACKHOE SERVICE, INC.,
       a California corporation,
26
                      Defendant.
27

28

                                                  1
                                               COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 2 of 9 Page ID #:2



 1               Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 2     Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 3     Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 4     Trustees of the Operating Engineers Local 12 Defined Contribution Trust, Fund for
 5     Construction Industry Advancement, Engineers Contract Compliance Committee
 6     Fund, Contract Administration Fund, Southern California Partnership for Jobs Fund,
 7     and Operating Engineers Workers Compensation Trust, complain and allege:
 8                                  JURISDICTION AND VENUE
 9               1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
10     the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
11     U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
12     civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
13     §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
14     benefit plan governed by ERISA. Such jurisdiction exists without respect to the
15     amount in controversy or the citizenship of the parties, as provided in section 502(f) of
16     ERISA [29 U.S.C. §1132(f)].
17               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
18     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
19     §185(a)], which grants the United States original jurisdiction over suits for violation
20     of contracts between an employer and a labor organization in an industry affecting
21     commerce, without respect to the amount in controversy and the citizenship of the
22     parties.
23               3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
24     U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
25     this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
26     signatory union maintains union offices, and where the contractual obligation is to be
27     paid.
28     ///
                                                     2
                                                 COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 3 of 9 Page ID #:3



 1               4.   To the extent this Complaint sets forth any state law claims, this Court
 2     has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 3                                             PARTIES
 4               5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
 5     the Operating Engineers Health and Welfare Fund, Trustees of the Operating
 6     Engineers Vacation-Holiday Savings Trust, Trustees of the Operating Engineers
 7     Training Trust, and Trustees of the Operating Engineers Local 12 Defined
 8     Contribution Trust (collectively “Trustees”), are the trustees of five express trusts
 9     (collectively “Trusts”) created pursuant to written declarations of trust (“Trust
10     Agreements”) between the International Union of Operating Engineers, Local Union
11     No. 12 (“Local 12”), and various employer associations in the construction industry in
12     Southern California and Southern Nevada. The Trusts are now, and were at all times
13     material to this action, labor-management multiemployer trusts created and
14     maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. All
15     of the Trusts referenced above are administered by the Trustees in Los Angeles
16     County. Plaintiffs, as Trustees of the Trusts, are “fiduciar[ies]” with respect to the
17     Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff,
18     Fund for Construction Industry Advancement, is an employer established and
19     administered trust formed and created to protect and expand the interests of the
20     construction industry. Plaintiff, Engineers Contract Compliance Committee Fund,
21     was established by Local 12 in accordance with Section 6(b) of the Labor
22     Management Cooperation Act of 1978 in order to improve job security and
23     organizational effectiveness. Plaintiff, Southern California Partnership for Jobs Fund
24     is an industry-wide advancement fund established by the employers and Local 12.
25     Plaintiff, Operating Engineers Workers Compensation Trust, is a trust fund
26     established by Local 12 and certain employers to administer worker’s compensation
27     benefits. All plaintiffs are collectively referred to herein as the “Plaintiffs.”
28     ///
                                                    3
                                                 COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 4 of 9 Page ID #:4



 1               6.    At all times material herein, Local 12 has been a labor organization
 2     representing employees in the building and construction industry in Southern
 3     California and Southern Nevada, and a labor organization representing employees in
 4     an industry affecting commerce within the meaning of § 301(a) of the Labor-
 5     Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
 6               7.    Plaintiffs are informed and believe, and thereon allege, that at all times
 7     material herein, Defendant, Sharp’s Backhoe Service, Inc. (“Defendant”), was and is a
 8     California corporation with its principal place of business in La Verne, California.
 9                        EXECUTION OF BARGAINING AGREEMENT
10                                   AND STATUS OF PARTIES
11               8.    On or about November 15, 2005, Defendant executed and delivered a
12     written collective bargaining agreement (the “Agreement”) to Local 12, whereby
13     Defendant agreed to be bound by the terms and conditions, with certain exceptions, of
14     certain written and existing collective bargaining agreements between various
15     multiemployer associations and Local 12. In particular, Defendant agreed to be bound
16     by the written Master Labor Agreement (“Master Agreement”) in effect between
17     Local 12 and the Southern California Contractors Association, Inc. (“Association”).
18     On or about November 15, 2005, Defendant also signed written acknowledgments and
19     acceptances of each of the Trust Agreements.
20               9.    Defendant is an “employer,” as that term is understood in the Master
21     Agreement and related Trust Agreements.
22               10.   Defendant is an “employer” as defined and used in section 3(5) of ERISA
23     [29 U.S.C. § 1002(5)], and therefore, Defendant is “obligated to make contributions to
24     a multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. §
25     1145]. Plaintiffs are informed and believe, and thereon allege, that Defendant is also
26     an “employer” engaged in “commerce” in an “industry affecting commerce,” as those
27     terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C.
28     ///
                                                     4
                                                 COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 5 of 9 Page ID #:5



 1     §§ 142(1), 142(3)], and within the meaning and use of section 301(a) of the LMRA
 2     [29 U.S.C. § 185(a)].
 3                                       CLAIM FOR RELIEF
 4                     Breach of Written Collective Bargaining Agreement and
 5                          Violation of § 515 of ERISA [29 U.S.C. § 1145]
 6               11.   Plaintiffs hereby refer to, and incorporate herein, paragraphs 1 through 10
 7     above, inclusive of any and all subparagraphs, to the same effect as if set forth
 8     verbatim.
 9               12.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
10     who is obligated to make contributions to a multiemployer plan under the terms of the
11     plan or under the terms of a collectively bargained agreement shall, to the extent not
12     inconsistent with law, make such contributions in accordance with the terms and
13     conditions of such plan or such agreement.”
14               13.   Defendant is an “employer” as defined and used in § 3(5) of ERISA [29
15     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
16     within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
17               14.   By the terms and provisions of the Master Agreement and related Trust
18     Agreements, and at all times material herein:
19                     a.    Defendant agreed to prepare and submit true, complete and
20     accurate written monthly contribution reports (“Monthly Reports”) to Plaintiffs in a
21     timely manner showing the identity of its employees performing work covered by the
22     Master Agreement, the number of hours worked by or paid to these employees, and
23     based upon the hours worked or amounts paid to employees, the proper calculation of
24     the fringe benefit contributions due for such employees. At all times material herein,
25     Defendant has been obligated to submit Monthly Reports and pay fringe benefit
26     contributions to Plaintiffs at their place of business in Pasadena, California, on or
27     before the 10th day of each successive month;
28     ///
                                                     5
                                                 COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 6 of 9 Page ID #:6



 1                     b.    Defendant agreed to permit Plaintiffs and their agents to conduct
 2     audits of payroll and related records in order to determine if fringe benefit
 3     contributions have been properly paid pursuant to the Master Agreement and related
 4     Trust Agreements; and
 5                     c.    Defendant agreed to pay to Plaintiffs fringe benefit contributions,
 6     benefits and/or withholdings on a monthly basis, and at specified rates for each hour
 7     worked by, or paid to, applicable employees. These amounts are due and payable at
 8     the Trusts’ administrative offices in Pasadena, California.
 9               15.   Defendant submitted signed Monthly Reports to Plaintiffs for work
10     performed by its employees during the months of May 2019 through June 2019.
11     Defendant violated the Master Agreement and Trust Agreements, and its statutorily-
12     mandated obligation under section 515 of ERISA [29 U.S.C. § 1145], to timely pay
13     fringe benefit contributions to Plaintiffs pursuant to the Master Agreement and related
14     Trust Agreements for that work. Based on Defendant’s Monthly Reports submitted to
15     Plaintiffs for the months of May 2019 through June 2019, Defendant admits owing
16     Plaintiffs fringe benefit contributions totaling at least $63,555.10.         Defendant
17     submitted a late payment of $27,172.40 for May 2019 contributions. After all credits,
18     the amount of $36,382.70 is due and payable at Plaintiffs’ administrative offices in
19     Pasadena, California, for these Monthly Reports.
20               16.   Defendant failed to submit Monthly Reports to Plaintiffs reflecting work
21     performed by Defendant’s employees during the month of July 2019 in violation of the
22     Master Agreement, Trust Agreements, and its statutorily-mandated obligation under
23     section 515 of ERISA [29 U.S.C. § 1145]. The amounts due for July 2019 will be
24     established by proof at trial herein.
25               17.   Plaintiffs are informed and believe, and based thereon allege, that
26     Defendant has failed to pay certain additional amounts of fringe benefit contributions
27     not presently known to Plaintiffs. These additional amounts will be established by
28     proof.
                                                    6
                                                COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 7 of 9 Page ID #:7



 1               18.   Defendant is “delinquent,” as that term is used in the Master Agreement
 2     and related Trust Agreements.
 3               19.   Plaintiffs are informed and believe, and based thereon allege, that there is
 4     no legal excuse for Defendant’s breach of its obligations under the Master Agreement
 5     and related Trust Agreements in violation of section 515 of ERISA [29 U.S.C.
 6     § 1145].
 7               20.   Defendant has failed to timely pay contributions and other amounts owed
 8     to Plaintiffs accruing since May 2019. Pursuant to the Master Agreement, Defendant
 9     agreed that in the event Defendant failed to pay fringe benefit contributions, or
10     otherwise comply with the terms and provisions of the Master Agreement and related
11     Trust Agreements, Defendant would be considered delinquent with the Trusts and
12     would pay Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total
13     amount then due as liquidated damages for each delinquency.
14               21.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
15     action by a fiduciary in which judgment is found in favor of the plan, the Court shall
16     award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
17     (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
18     liquidated damages provided for under the plan in an amount not in excess of 20% (or
19     such higher percentage as may be permitted under federal or state law) of the amount
20     determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
21     and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
22     For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
23     unpaid contributions shall be determined by using the rate provided under the plan or,
24     if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
25     as amended, 26 U.S.C. § 6621.
26               22.   Pursuant to the Master Agreement, related Trust Agreements, and section
27     502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Defendant owes Plaintiffs
28     liquidated damages in the amount of at least $4,996.89, plus additional amounts that
                                                     7
                                                  COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 8 of 9 Page ID #:8



 1     will be established by proof.
 2               23.   Pursuant to the Master Agreement, related Trust Agreements, and section
 3     502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Defendant owes Plaintiffs
 4     interest from the respective due dates on all unpaid or untimely paid fringe benefit
 5     contributions and other amounts due. Defendant owes Plaintiffs interest in an amount
 6     currently unknown to Plaintiffs that will be established by proof.
 7               24.   By the Master Agreement and related Trust Agreements, Defendant
 8     agreed to pay Plaintiffs all legal and auditing costs in connection with the collection of
 9     any delinquency, whether incurred before or after litigation is, or was, commenced.
10               25.   It has been necessary for Plaintiffs to engage legal counsel for the
11     purpose of collecting said contributions and damages, and Plaintiffs are entitled to
12     their reasonable attorneys’ fees in connection therewith pursuant to the Master
13     Agreement, Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C. §
14     1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
15     ascertained at this time. These amounts shall be established by proof.
16               26.   It may be necessary for Plaintiffs to incur auditing expenses, and
17     Plaintiffs are entitled to their reasonable auditing expenses in connection therewith
18     pursuant to the Master Agreement, Trust Agreements, and section 502(g)(2)(E) of
19     ERISA [29 U.S.C. § 1132(g)(2)(E). The exact amount of the auditing expenses shall
20     be established by proof.
21               27.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)(E)], the
22     Court may grant such other legal or equitable relief as the Court deems appropriate.
23     As part of Plaintiffs’ judgment, Plaintiffs shall request the Court to:
24                     a.    Order Defendant to post and deliver either a good faith deposit, or
25     a performance bond issued in favor of Plaintiffs in an amount determined by the Court
26     to be appropriate, and
27                     b.    Order the creation of a constructive trust on all applicable property
28     and order the transfer of the applicable property to the Trusts, and
                                                     8
                                                 COMPLAINT
       1375560
     Case 2:19-cv-06921-DSF-KS Document 1 Filed 08/08/19 Page 9 of 9 Page ID #:9



 1                     c.    Order Defendant to pay Plaintiffs all amounts due to the Trusts,
 2     including, but not limited to, all unpaid contributions, benefits, withholdings,
 3     damages, legal fees, audit costs and other expenses and damages incurred.
 4                                              PRAYER
 5               WHEREFORE, as to all Claims for Relief, Plaintiffs pray for judgment against
 6     Defendant as follows:
 7               1.    For unpaid fringe benefit contributions and other damages for breach of
 8     contract in the sum of $36,382.70, plus additional amounts as proved;
 9               2.    For liquidated damages in the sum of $4,996.89, plus additional amounts
10     as proved;
11               3.    For interest in amounts as proved;
12               4.    For audit costs in amounts as proved;
13               5.    For reasonable attorneys’ fees and costs of suit incurred;
14               6.    For a good faith deposit or performance bond in favor of Plaintiffs in an
15     amount equal to the total amount determined by this Court to be due to Plaintiffs, as
16     proved; and
17               7.    For such additional relief as this Court deems just and proper.
18

19     DATED: August 8, 2019                  LAQUER, URBAN, CLIFFORD & HODGE LLP
20
                                              By:    /s/ - Marija Kristich Decker
21
                                                    Marija Kristich Decker, Counsel for Plaintiffs
22

23                                    WAIVER OF JURY RIGHT
24

25     DATED: August 8, 2019                  LAQUER, URBAN, CLIFFORD & HODGE LLP
26
                                              By:    /s/ - Marija Kristich Decker
27
                                                    Marija Kristich Decker, Counsel for Plaintiffs
28

                                                       9
                                                    COMPLAINT
       1375560
